DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered. 
Applicant’s election of Group I claims 1-13 is in the reply filed on 9/9/2019.
Claims 1-13 and 17-23 are pending for examination.  Claims 14-16 are cancelled. Claim 1 is independent.
Priority
The effective priority date of the instant application is the filing date of 15/429,058 filed 2/9/2016.  Examiner notes that the CIP of 15/341,972 does not show any adequate support for the alkaline solvent gel required in the present application.
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered. Applicant’s urge that the amendments to the claim language including both partially dissolved and semi dissolved are found in the priority application 15/429,058 having US20190119851A1 publication and US Patent #10,995,452.  
bsent the language to “semi-dissolved”, Applicants arguments dated 2/28/2022 on pages 7-9 have provided no guidance as to how interpret the text of “…a semi-dissolved cellulose matrix (for example and not by way of limitation, cotton) mixed with non-dissolved reinforcement biomass material (raw, untreated biomass) which subsequently form solid constructs” from the priority documents as support for the instant claim language to “…a semi-dissolved, continuous strand of cotton yarn while maintaining yarn composition…” and Examiner cannot interpret the statements above as being support, especially when the priority document explicitly states that the cotton is mixed with non-dissolved reinforcement biomass matrix and the instant claims are to cotton yarn.  Accordingly, see the new grounds of 112 rejection below addressing the lack of support and indefiniteness as to how “semi-dissolved” is any different from the “partially dissolved” cotton yarn defined in the instant abstract.
	Applicant’s urge that Bird et al, teaching of “regeneration” changes the fabric composition since it “very largely dissolves the fuzz or projecting fibers, and puts the fibers of the body of the yarn into partial solution.”  In response, Applicant’s arguments to Bird et al. teaching large dissolution, when the claims recite partial dissolution is not found convincing nor patentable since the claim language presented for examination also requires partially dissolving cotton yarn by pulling in a bath of alkaline solvent and furthermore, Bird et al. explicitly teach an alkaline solvent through which cotton cellulose is drawn at any speed such as to prevent the formation of an appreciable amount of cellulose on the surface. It is the position of the Examiner that the dissolution taught by Bird et al. encompasses the dissolution of the instant claims and accordingly, Bird et al. 
New Grounds of Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims as presented in the RCE recite claim language which is not supported by the original 
Claims 1-13 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is included or excluded or different from the language of “partially” and “semi”.  For purposes of compact prosecution the Examiner has interpreted “semi dissolved” to encompass “partially dissolved” and support for the Examiner’s position can be found both from the amendment made to claim 2 (2/28/2022) and also the instant abstract where it is explained cotton yarn is partially dissolved by applying a cold aqueous alkaline solvent.  Again, BRI is that applying a cold aqueous alkaline solvent to cotton yarn encompasses material limitation to semi and partially dissolved.  
	Also, the “and/or” language in the amendment to claim 2 is unclear and indefinite.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7-8 are rejected under 35 U.S.C. 103 as obvious over Bird et al. (US 2,111,486).

Limitation of partially dissolving said cotton yarn by pulling said cotton yarn through a first bath of aqueous alkaline solvent at a predetermined rate for a predetermined period of time, said first bath of aqueous alkaline solvent having a predetermined temperature is met by Bird et al. page 2, col.2, lines 52-53 teaching the dissolving solution meeting the claimed aqueous alkaline solvent of water and caustic soda.  See also the temperatures, rates, and time in the example tables on page 2.
	Regarding the claimed alkaline solvent, the dissolving solution of Bird et al. comprises copper sulphate, ammonia (which is known to have a pH 11.5) and caustic soda (which is known to have a pH 14) in a ratio of 2 mols of caustic soda to 1 mole of copper sulphate.  And page 2, line 47 explicitly teaching even the copper is basic.  
Limitation to language of pulling said partially dissolved cotton yarn through a water bath at a predetermined rate such that said cotton yarn is rinsed in said water bath for a predetermined period of time; is met by Bird et al. teaching in col.1,line35-40 that the dissolving solution very largely dissolves the fuzz or projecting fibers, and puts the fibers of the body of the yarn into partial solution.  Then the water bath is taught in lines 50-55 of col.1. and pulling is suggested in col.2,ln.7-8, teaching that the drawing is through the solution, and the pull of the drawing maintains the length.  
Examiner notes that Bird exemplifies drawing samples 1-4 at 492 to 1,848 inches per minute. Thus, the lowest rate of pulling samples exemplified in Bird et al. is nearly 
Limitation to drying said partially dissolved and rinsed cotton yarn is taught in  claims 1-2 of Bird et al.  Limitation to wherein the dried partially dissolved and rinsed cotton yarn has increased tensile strength compared to the untreated cotton yarn.(see page 2, col.3,ln.19).
Regarding the limitation in claim 2 to the dissolved cotton cellulose fiber adhering to, incorporating into, and/or encapsulating said semi-dissolved cotton yarn, see the right column of page 1,ln.51 teaching, the partial solution of the cellulose enclosed in the cuticle of the fibers and the solidification of the natural tube like normal cotton fiber structure on precipitation by the acid.
Regarding claim 3 limitation to wherein said first bath treatment of aqueous alkaline solvent includes a predetermined quantity of dissolved cotton cellulose fiber is taught in col.1,ln.45-50 teaching there is dissolved cellulose in the treatment solution.  
Regarding the rate of pulling in claim 4-5, see the table in the right col of page 2, lines 15-25, teaching that the example samples 1-4 were drawn at 41-154 cubic feet per minute per square foot.  It is Examiner position that this exemplary teaching meets the claimed range of 42-286 inches per minute.

The examples in the samples treated on page 2, left col.lines 40-70 in the 4 page patent, do not exemplify the claimed pulling of the cotton at predetermined rate, time and temperature as required by claim 1.  
However, it would have been nonetheless obvious to one of ordinary skill in the art, to arrive at the claimed pulling of the cotton yarn through the aqueous alkaline bath because Bird et al. teach drawing the cotton yarn through an aqueous alkaline dissolving solution comprising copper sulphate, ammonia (which is known to have a pH 11.5) and caustic soda (which is known to have a pH 14) in a ratio of 2 mols of caustic soda to 1 mole of copper sulphate in general and guide one of ordinary skill on page 2, line 47 that even the copper is basic.  
Claims 2, 6, 9-13 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (US 2,111,486) as applied to claims 1, 3-5, 7-8 and further in view of Isogai et al. US 5,410,034).
Bird et al. are relied upon as set forth above. 
Regarding the pulling rate of claims 6 and 9, see Bird et al. table in the right col of page 2, lines 15-25, guiding one of ordinary skill to draw the samples at 41-154 cubic feet per minute per square foot which broadly encompasses the claimed range of 42-286 inches per minute in general and page 1, left column, lines 25-35, guide one of ordinary skill to optimize the drawing to as slow as desired, specifically teaching the fabric should be passed or drawn through the solution at any speed such as to prevent 
And the page 2, right col. Lines 35-65. guiding one of ordinary skill to the concept of multiple alkaline solutions which cool and settle the dissolved cellulose.  Regarding the gel, see the col.1,ln 45-50 guiding one of ordinary skill to the concept that the bath until all the partially dissolved cellulose and such slight quantity of dissolved cellulose as may be present, are precipitated or “set’ would guide one of ordinary skill to a gel.  
Bird et al. do not teach the same language of a gel as in claim 2, and the temperatures in claims 10-11 and the% of cellulose fiber of claims 12-13.
Isogai (US 5,410,034) guide one of ordinary skill to separate cellulose into an alkali soluble portion and an alkali/insoluble portion, according to the molecular weight of the cellulose and the aggregation state of the molecular chains, and specifically teach that the soluble portion includes a gel.  See col.2,ln.60-65. Isogai teach the cellulose is dispersed in water at a level of from about 0.5% to about 15% to provide a cellulose suspension.  See col.5,ln.27-30 encompassing claims 12-13. Regarding the LiOH hydrate, urea, and water alkaline solvent solution of claims 17-23, see col.5,ln.37, teaching the equivalence of 7-15% LiOH dispersed in water, specifically teaching the strong base is preferably sodium hydroxide, but other strong bases such as potassium hydroxide, lithium hydroxide, cesium hydroxide, ammonium hydroxide, and quaternary ammonium hydroxides may be used.   See col.3,ln.20-25 teaching the aqueous solution of urea compound.  Col.8,ln.63 illustrates 85% acid but one of ordinary skill is guided to dilute the acid including the urea compound in col.5,ln26 and col.9,ln.10-15 guide one of 
To dissolve the cellulose Isogai guide one of ordinary skill to the steps of providing a dispersion of cellulose in an aqueous alkali solution, cooling the cellulose dispersion to a temperature sufficient to form a solid mass of the cellulose dispersion, and warming the solid mass of the cellulose dispersion to a temperature sufficient to thaw the solid mass of the cellulose dispersion to provide a cellulose solution. The thawed cellulose dispersion is diluted with water to provide the cellulose solution.  Isogai also guide one of ordinary skill to drawing and winding the cellulose fiber. See col.4,ln.15-30.  
The time of treatment is generally taught to one of ordinary skill to be between 5-30 minutes.  See col.8,ln.53. Examiner notes that this time frame overlaps with the time teaching in the example samples of Bird et al. 
The cold temperatures of claims 10-11 are taught in col.5,ln.30-60. The cellulose suspension described in Isogai guides one of ordinary skill to both aqueous alkaline solution (see col.5,ln.35-40) and the aqueous alkaline gel in col.5,ln.40-55.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bird et al. with the gel of claim 2 and the percentage of dissolved cellulose of claims 12-13 at the temperatures of claims 10-11 
One of ordinary skill is motivated to combine the teachings of Bird et al. with that of Isogai et al. because both are in the analogous art of partially dissolving cotton yarn to impart beneficial properties to the fiber that is drawn subsequent to alkaline treatment.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761